DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (WO 2017/102795 A1; for English translation, see US 2018/0299678 A1; cited previously) in view of Akutsu et al. (US 2009/0303212 A1, from IDS).
	Singer and Akutsu disclose waveguide-based displays. Therefore, they are analogous art.
	Regarding claim 1, Singer discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. an optically transparent substrate having top and bottom surfaces (Fig. 11: 15’ – optical waveguide); and b. at least first and second pairs of incoupling and outcoupling optical elements on the optically transparent substrate (Fig. 11: 18’, 19’, 23’, 24’ – diffractive input coupling elements & diffraction output coupling elements); wherein said incoupling optical elements are configured to diffract light from the light engine in first and second adjacent angular ranges into the optically transparent substrate where the light travels through total internal reflection (TIR) to the outcoupling optical elements which diffract the light from the waveguide image combiner with a total field of view substantially equal to the extent of the first and second angular ranges (see Fig. 11), wherein said outcoupling optical elements are configured to transmit light from the real imagery in the visible spectrum so that light from real imagery is combined with the light from the light engine to create an integrated image (para [0004]: usable in HUDs).  
	Singer neither teaches nor suggests the incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs) spaced apart in a first direction and overlaid on the top surface of the substrate.
	However, Akutsu discloses a waveguide image combiner in which the incoupling and
outcoupling optical elements are volume holographic optical elements (VHOEs) spaced apart in a first direction and overlaid on the top surface of the substrate (Figs. 1-3: 14 & 15 – first & second reflection type volume hologram gratings; para [0058]). Among the benefits of selecting VHOEs includes ensuring highly efficient and selective incoupling and outcoupling to improve display quality; forming the VHOEs overlaid on the top surface of the substrate simplifies the manufacturing process of the combiner.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the waveguide image combiner of Singer such that the
incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs) spaced apart in a first direction and overlaid on the top surface of the substrate, as taught by Akutsu, in order to ensure highly efficient and selective incoupling and outcoupling
to improve display quality.
Claims 2-4, 6-7 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. in view of Akutsu et al., further in view of Levola (Diffractive optics for virtual reality displays, Journal of the SID Vol. 14, No. 5, pp. 467-475, 2006).
	Singer, Akutsu and Levola disclose waveguide-based displays. Therefore, they are analogous art.
	Regarding claim 2, Singer and Akutsu neither teach nor suggest an image expander configured to duplicate a pupil of the light engine in a direction perpendicular to the first direction. 
	However, Levola discloses a waveguide image combiner comprising an image expander configured to duplicate a pupil of the light engine in a direction perpendicular to the first direction (Fig. 15: DOE2). Among the benefits of this modification includes providing a two-dimensionally expanded exit pupil while minimizing imaging optics (p. 473).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Singer and Akutsu by providing an image expander configured to duplicate a pupil of the light engine in a direction perpendicular to the first direction, as taught by Levola, in order to provide a two-dimensionally expanded exit pupil while reducing the need for imaging optics.
	Regarding claim 3, Singer, Akutsu and Levola disclose the image expander is affixed to one of the surfaces of the optically transparent substrate or comprises a pattern etched into one of the surfaces of the optically transparent substrate (see Levola Figs. 2 & 15).  
	Regarding claim 4, Singer discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. an optically transparent substrate having top and bottom surfaces (Fig. 11: 15’ – optical waveguide); b. at least a first pair of incoupling and outcoupling optical elements on the optically transparent substrate (Fig. 11: 18’, 19’, 23’, 24’ – diffractive input coupling elements & diffraction output coupling elements).
	Singer neither teaches nor suggests the incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs) spaced apart in a first direction and overlaid on the top surface of the optically transparent substrate.
	However, Akutsu discloses a waveguide image combiner in which the incoupling and
outcoupling optical elements are volume holographic optical elements (VHOEs) spaced apart in a first direction and overlaid on the top surface of the optically transparent substrate (Figs. 1-3: 14 & 15 – first & second reflection type volume hologram gratings; para [0058]). Among the benefits of selecting VHOEs includes ensuring highly efficient and selective incoupling and outcoupling to improve display quality; forming the VHOEs overlaid on the top surface of the substrate simplifies the manufacturing process of the combiner.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the waveguide image combiner of Singer such that the
incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs) spaced apart in a first direction and overlaid on the top surface of the optically transparent substrate, as taught by Akutsu, in order to ensure highly efficient and selective incoupling and outcoupling to improve display quality.
	Singer and Akutsu neither teach nor suggest c. a first image expander on a surface of the optically transparent substrate, between the incoupling and outcoupling VHOEs, configured to duplicate a pupil of the light engine in a direction perpendicular to the first direction, wherein said first image expander comprises a diffraction grating; wherein the diffraction grating is configured such that when light travels through the optically transparent substrate via total internal reflection (TIR), it interacts with the diffraction grating multiple times, and each time the light interacts with the diffraction grating it is split into 0th and 1st diffraction orders such that beams propagating in the direction of the 0th order are spread and homogenized to provide for optical expansion of a pupil.  
	However, Levola discloses a waveguide image combiner comprising a first image expander (Fig. 15: DOE2) on a surface of an optically transparent substrate (see, e.g. Fig. 2), between incoupling and outcoupling optical elements (Fig. 15: DOE1 & DOE3), configured to duplicate a pupil of the light engine in a direction perpendicular to the first direction (p. 473), wherein said first image expander comprises a diffraction grating (p. 473) wherein the diffraction grating is configured such that when light travels through the optically transparent substrate via total internal reflection (TIR) (p. 473: light is trapped), it interacts with the diffraction grating multiple times, and each time the light interacts with the diffraction grating it is split into 0th and 1st diffraction orders such that beams propagating in the direction of the 0th order are spread and homogenized to provide for optical expansion of a pupil (see Fig. 15 & pp. 472-473: uniform expansion/output). Among the benefits of this configuration includes providing two-dimensional exit pupil expansion while reducing the requirement for imaging optics (p.  473).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Singer and Akutsu by providing a first image expander on a surface of the optically transparent substrate, between the incoupling and outcoupling VHOEs, configured to duplicate a pupil of the light engine in a direction perpendicular to the first direction, wherein said first image expander comprises a diffraction grating; wherein the diffraction grating is configured such that when light travels through the optically transparent substrate via total internal reflection (TIR), it interacts with the diffraction grating multiple times, and each time the light interacts with the diffraction grating it is split into 0th and 1st diffraction orders such that beams propagating in the direction of the 0th order are spread and homogenized to provide for optical expansion of a pupil, as taught by Levola, in order to provide two-dimensional exit pupil expansion while reducing the requirement for imaging optics.
	Regarding claim 6, Singer, Akutsu and Levola disclose the diffraction grating comprises a transmission grating or a reflection grating (Levola Fig. 15: DOE2 must be either reflective or transmissive).  
	Regarding claim 7, Singer, Akutsu and Levola disclose the first image expander comprises an X expander or a Y expander (Levola Fig. 15 & p. 473: two-dimensional expansion) (DOE2 must be either an X or Y expander).  
	Regarding claim 11, Singer, Akutsu and Levola disclose the first image expander comprises a surface relief grating (Levola Fig. 15 & p. 473: diffraction grating; p. 468: surface relief).  
Regarding claim 12, Singer, Akutsu and Levola neither teach nor suggest the diffraction grating is configured to diffract about a third of the light into each of the +1, -1, and 0 diffraction orders.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the diffraction grating accordingly includes eliminating higher diffraction orders to improve image quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Singer, Akutsu and Levola such that the diffraction grating is configured to diffract about a third of the light into each of the +1, -1, and 0 diffraction orders, in order to eliminate higher diffraction orders to improve image quality.
Regarding claim 13, Singer, Akutsu and Levola disclose the diffraction grating is configured to diffract all visible wavelengths of light (see Levola Fig. 15; it would be understood by an ordinarily skilled artisan that DOE2 would diffract, to some extent, all wavelengths of visible light, based on the grating equation).  
Regarding claim 14, Singer, Akutsu and Levola disclose each VHOE comprises a plurality of gratings corresponding to a plurality of color ranges (Akutsu Figs. 4-5 & paras [0067]-[0068]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. in view of Akutsu et al., further in view of Levola, and further in view of Simmonds et al. (US 2016/0320536 A1, previously cited).
	Singer, Akutsu, Levola and Simmonds disclose waveguide-based image displays. Therefore, they are analogous art.
	Regarding claim 8, Singer, Akutsu and Levola neither teach nor suggest the first image expander at least partially overlaps with at least one of the VHOEs.  
	However, Simmonds discloses a waveguide image combiner in which a first image expander at least partially overlaps with at least one of the incoupling or outcoupling optical elements (Simmonds Fig. 3: input diffraction grating 21 overlaps with intermediate diffraction grating 22). Among the benefits of this modification includes allowing the combiner to be made more compact (compare with Simmonds Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Singer, Akutsu and Levola such that the first image expander at least partially overlaps with at least one of the VHOEs, as taught by Simmonds, in order to allow the combiner to be made more compact.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. in view of Akutsu et al., further in view of Levola, and further in view of TeKolste et al. (US 2016/0116739 A1, from IDS).
Singer, Akutsu, Levola and TeKolste disclose waveguide-based image displays. Therefore, they are analogous art.
Regarding claim 9, Singer, Akutsu and Levola neither teach nor suggest a second image expander comprising a second optical film on a surface of the optically transparent substrate.  
However, TeKolste discloses a waveguide image combiner comprising a second image expander comprising a second optical film on a surface of the optically transparent substrate (see Figs. 9A-9B: first & second light distributing elements 911a & 911b on a same surface of waveguide 905). Among the benefits of this configuration includes facilitating a multicolor display (para [0183]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Singer, Akutsu and Levola by providing a second image expander comprising a second optical film on a surface of the optically transparent substrate, as taught by TeKolste, in order to facilitate a multicolor display.
Regarding claim 10, Singer, Akutsu, Levola and TeKolste disclose the first and second image expanders are on the same or opposite surfaces of the optically transparent substrate (see TeKolste Figs. 9A-9B: same surface).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. in view of Akutsu et al., further in view of Levola, and further in view of Topliss et al. (US 2019/0285897 A1, previously cited).
	Singer, Akutsu, Levola and Topliss disclose waveguide-based image displays. Therefore, they are analogous art.
	Regarding claim 15, Singer, Akutsu and Levola neither teach nor suggest only light propagating in the 0 order diffraction direction is outcoupled by the outcoupling VHOE.  
	However, Topliss discloses a waveguide image combiner in which only light propagating in the 0 order diffraction direction is outcoupled (para [0114]). Among the benefits of this configuration includes preventing ghost images caused by higher diffraction orders.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Singer, Akutsu and Levola such that only light propagating in the 0 order diffraction direction is outcoupled by the outcoupling VHOE, as taught by Topliss, in order to prevent ghost images caused by higher diffraction orders.  
Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0275350 A1, previously cited) in view of Akutsu et al. 
	Oh and Akutsu disclose waveguide-based image displays. Therefore, they are analogous art.
	Regarding claim 16, Oh discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. a first optically transparent substrate having top and bottom surfaces (Fig. 13C: 1004 – waveguide); b. a first incoupling optical element overlaid on the top surface of the first optically transparent substrate (Fig. 13C: 1008 – coupled diffraction grating; para [0128]); c. a first outcoupling optical element spaced apart, both horizontally and vertically, from the first incoupling optical element and overlaid on the top surface of the first optically transparent substrate (Fig. 13C: 1012 – optical element, offset in both the “x” and “y” directions); and d. a first image expander positioned on a surface of the first optically transparent substrate between the first incoupling optical element and the first outcoupling optical element, wherein the first image expander is configured to duplicate a pupil of the light engine (Fig. 13C: 1010 – light distributing element); wherein the first incoupling optical element is configured to diffract light from the light engine in a first angular range (Fig. 13C: 1116 – incident light) into the first optically transparent substrate where the light travels through total internal reflection (TIR) to the first outcoupling optical element (para [0128]), wherein said optical elements transmit light from the real imagery in the visible spectrum so that light from real imagery is combined with the light from the light engine to create an integrated image (para [0002]: augmented reality), and wherein a center of an image from the light engine is vertically translated by the first image expander as the light from the light engine is transmitted from the incoupling optical element to the outcoupling optical element (see Fig. 13C: this would be expected due to the offset between the in-coupling and out-coupling elements).  
	Oh neither teaches nor suggests the incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs).
	However, Akutsu discloses a waveguide image combiner in which the incoupling and
outcoupling optical elements are volume holographic optical elements (VHOEs) (Fig. 1 & para
[0058]). Among the benefits of selecting VHOEs includes ensuring highly efficient and selective
incoupling and outcoupling to improve display quality.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the waveguide image combiner of Oh such that the
incoupling and outcoupling optical elements are volume holographic optical elements (VHOEs),
as taught by Akutsu, in order to ensure highly efficient and selective incoupling and outcoupling
to improve display quality.
	Regarding claim 20, Oh and Akutsu disclose a second optically transparent substrate having top and bottom surfaces, the second optically transparent substrate stacked in alignment with the first optically transparent substrate (Oh Fig. 13C:  1204 – waveguide); b. a second incoupling volume holographic optical element (VHOE) overlaid on the top surface of the second optically transparent substrate and aligned with the first incoupling VHOE (Oh Fig. 13C: 1208 – diffraction grating; Akutsu para [0058]: VHOE); c. a second outcoupling VHOE spaced apart, both horizontally and vertically, from the second incoupling VHOE and overlaid on the top surface of the second optically transparent substrate and aligned with the first outcoupling VHOE (Oh Figs. 13C: 1212 – optical element, offset in both the “x” and “y” directions; Akutsu para [0058]: VHOE); and d. a second image expander positioned on a surface of the second optically transparent substrate between the second incoupling VHOE and the second outcoupling VHOE, wherein the second image expander is configured to duplicate a pupil of the light engine (Oh Fig. 13C: 1210 – light distributing element); wherein the second incoupling VHOE is configured to diffract light from the light engine in a second angular range (Fig. 13C: 1124 – incident light) into the second optically transparent substrate where the light travels through total internal reflection (TIR) to the second outcoupling VHOE, wherein the second angular range is adjacent to the first angular range (Oh Fig. 13C & [0128]).  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Akutsu et al., further in view of Levola.
	Oh, Akutsu and Levola disclose waveguide-based image displays. Therefore, they are analogous art.
	Regarding claim 18, Oh and Akutsu neither teach nor suggest the first image expander comprises a diffraction grating configured to split the light into 0th, and 1st diffraction orders each time the light passes through the diffraction grating, wherein the diffraction grating is oriented such that light propagating in the direction of the 0th order is propagating in a non- horizontal or diagonal direction so as to provide for the vertical translation of the center of the image from the light engine.  
	However, Levola discloses a waveguide image combiner including a first image expander comprising a diffraction grating configured to split the light into 0th, and 1st diffraction orders each time the light passes through the diffraction grating (Fig. 15: DOE2), wherein the diffraction grating is oriented such that light propagating in the direction of the 0th order is propagating in a non- horizontal or diagonal direction so as to provide for the vertical translation of the center of the image from the light engine (see Fig. 15). Among the benefits of this configuration includes allowing the combiner to be made more compact and providing improved homogeneity.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Oh and Akutsu such that the first image expander comprises a diffraction grating configured to split the light into 0th, and 1st diffraction orders each time the light passes through the diffraction grating, wherein the diffraction grating is oriented such that light propagating in the direction of the 0th order is propagating in a non- horizontal or diagonal direction so as to provide for the vertical translation of the center of the image from the light engine, as taught by Levola, in order to allow the combiner to be made more compact and provide improved homogeneity.  
	Regarding claim 19, Oh, Akutsu and Levola disclose the light propagating in the direction of the 0th order is propagating at about a 45° angle from a horizontal plane (Levola Fig. 15: about 45°).  
Allowable Subject Matter
Claims 5 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 5 is allowable for at least the reason “the diffraction grating comprises a chirped grating” as set forth in the claimed combination.
Claim 17 is allowable for at least the reason “the first image expander comprises a diffraction grating configured to split the light into 0th 1st and 2nd diffraction orders each time the light passes through the grating, wherein the grating is oriented such that light propagating in the direction of the 0th order is propagating horizontally, and wherein outcoupling of the light split into the -1st and -2nd diffraction orders provides for the vertical translation of the center of the image from the light engine” as set forth in the claimed combination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 & 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 & 19 of U.S. Patent No. 10,859,833. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13 & 19 of the ‘833 patent include all the limitations of claims 1-2, 4 & 7 of the present application.
Claims 1-2 correspond with claims 1 & 13 of the ‘833 patent.
Claims 4 & 7 correspond with claims 13 & 19 of the ‘833 patent.
Response to Arguments
	Applicant's arguments submitted 7/18/22 have been considered, and are found to be at least partially persuasive. 
	As to the rejections of claims 1-3 & 6-15, Applicant’s remarks are found persuasive. While these claims have been rejected using the same references, the rejections, particularly of claims 1 & 4, have been amended to reflect that the prior art is seen to teach the feature “VHOEs... overlaid on the top surface of the optically transparent substrate.”
	Applicant’s remarks regarding the rejections of claims 16 & 18-20 are not found persuasive. 
	Applicant argues Oh neither teaches nor suggests first/second outcoupling VHOEs spaced apart, both horizontally and vertically, from the first/second incoupling VHOEs (pp. 13-14).
Examiner respectfully disagrees. As clarified in the amended rejections of claims 16 & 20 above, to the extent Oh teaches first/second outcoupling VHOEs spaced apart from first/second incoupling VHOEs in the X and Y directions, as illustrated in Fig. 13C, this limitation is seen to be met. Examiner notes that this interpretation is consistent with Fig. 17 of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872